IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-79,573-01


                            EX PARTE BENNY ALONZO, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 2011CR5317 IN THE 226TH DISTRICT COURT
                              FROM BEXAR COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

firearm by a felon and sentenced to seven years’ imprisonment.

        Applicant contends that he was denied his right to appeal this conviction through no fault of

his own. Applicant’s trial counsel has filed an affidavit in which he states that Applicant, who has

several other cases awaiting trial by jury, mistakenly believed that an appeal could be had in this case

after final resolution of all of his pending cases. Counsel states his belief that Applicant was denied

the right to appeal through no fault of his own, but rather through mis-communication and confusion.
                                                                                                    2

       The trial court has determined that due process requires that Applicant be afforded an out-of-

time appeal in this case. See Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006). We find that

Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of conviction

in Cause No. 2011CR5317 from the 226th District Court of Bexar County. Applicant is ordered

returned to that time at which he may give a written notice of appeal so that he may then, with the

aid of counsel, obtain a meaningful appeal. Within ten days of the issuance of this opinion, the trial

court shall determine whether Applicant is indigent. If Applicant is indigent and wishes to be

represented by counsel, the trial court shall immediately appoint an attorney to represent Applicant

on direct appeal. All time limits shall be calculated as if the sentence had been imposed on the date

on which the mandate of this Court issues. We hold that, should Applicant desire to prosecute an

appeal, he must take affirmative steps to file a written notice of appeal in the trial court within 30

days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: June 12, 2013
Do not publish